Rao, Chief Judge:
The merchandise covered by the protest listed above consists of car coats which were assessed with duty at the rate of 30 per centum ad valorem under item 376.58 of the Tariff Schedules of the United States as other rainwear of textile materials and rubber or plastics.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 20 per centum ad valorem under item 380.90 of said tariff schedules as other men’s or boys’ wearing apparel, not ornamented.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked GG (Comm. Spec’s Initials) by Commodity Specialist George Gaines (Comm. Spec’s Name) *632on tlie invoices covered by the protest enumerated above, and assessed with duty at 30 per centum ad valorem within item 376.58, TSUS, consist of non-ornamentecl men’s, boys’ or ladies’ carcoats of man-made fibers, laminated with rubber, which are, in fact, in chief value of laminated rubber.
That said merchandise is not, in fact, rainwear, but is men’s, boys’ or ladies’ wearing apparel.
That it is claimed that said carcoats are properly classifiable at 20 per centum ad valorem within item 380.90, TSUS, or 382.87, TSUS.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed statement of facts, we hold the merchandise here in question, marked and checked as aforesaid, to be dutiable at the rate of 20 per centum ad valorem, under item 380.90 of said tariff schedules as other men’s or boys’ wearing apparel, not ornamented. To the extent indicated, the specified claim in the protest is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.